Citation Nr: 1227736	
Decision Date: 08/10/12    Archive Date: 08/14/12

DOCKET NO.  04-43 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for left eye blindness and right eye hemianopsia, claimed as due to a motor vehicle accident.

2.  Entitlement to an initial rating higher than 10 percent for pigmentary dispersion syndrome of the right eye with secondary glaucoma.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Tiffany Berry, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from September 1996 to March 2001. 

This appeal to the Board of Veterans' Appeals (Board/BVA) is from July 2003 and January 2004 rating decisions in which the Department of Veterans Affairs (VA) Regional Office (RO) granted service connection and assigned an initial 10 percent rating for pigmentary dispersion syndrome of the Veteran's right eye with secondary glaucoma, retroactively effective from March 13, 2001, but denied service connection for his left eye blindness and right eye hemianopesia, which he alleges are due to a motor vehicle accident (MVA).  In March 2004, he filed a notice of disagreement (NOD) with the initial rating assigned for his pigmentary dispersion syndrome of his right eye with secondary glaucoma, as well as concerning the denial of service connection for his left eye blindness and right eye hemianopesia.  A statement of the case (SOC) resultantly was issued in November 2004, and he then in response completed the steps necessary to perfect his appeal of these claims to the Board by also filing a timely substantive appeal (VA Form 9) in December2004.

Because he has appealed the initial rating assigned following the granting of service connection for the pigmentary dispersion syndrome of his right eye with secondary glaucoma, the Board must consider whether to "stage" this rating.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (indicating assigning different ratings at different times since the effective date of this award would be warranted if it is shown there have been variances in the severity of this disability as to evidence entitlement to different levels of compensation).

In February 2009, the Board remanded the claims to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further development.  After completing that additional development, the AMC continued to deny the claims in a September 2011 supplemental statement of the case (SSOC) and returned the file to the Board for further appellate consideration of the claims.

However, the Board again remanded the claims in February 2012, this time though to schedule the Veteran for a hearing before a Veterans Law Judge (VLJ) of the Board.  The Veteran since has had a videoconference hearing in May 2012 before the undersigned VLJ of the Board.  During the hearing he withdrew his claim for nonservice connected pension benefits since, by his own admission, he is gainfully employed so not permanently and totally disabled.  38 C.F.R. § 20.204 (2011).

He was previously represented by the American Legion, as reflected by a February 2008 VA Form 22-22, Appointment of Veterans Service Organization as Claimant's Representative.  In February 2009, he filed a VA Form 21-22a, Appointment of Individual as Claimant's Representative, appointing private attorney Richard A. Rhea as his new representative.  But in a March 2012 letter Mr. Rhea recused himself from continuing to represent the Veteran in this appeal.

In this decision, the Board is granting the Veteran's claims of entitlement to service connection for left eye blindness and right eye hemianopsia.  And, in light of the grant of service connection for these additional disabilities, including as affecting the right eye specifically, the remaining claim of entitlement to an initial rating higher than 10 percent for the pigmentary dispersion syndrome of this eye with secondary glaucoma, must be remanded to the RO via the AMC for still further development and consideration.  In particular, since the Veteran now has additional service-connected disability affecting his right eye, and now service-connected disabilities affecting both eyes, right and left, the AMC/RO must reassess the severity of his now service-connected bilateral eye disability and determine whether he is being appropriately compensated for it.  He therefore needs to be reexamined and this disability reevaluated.



FINDINGS OF FACT

1.  The Veteran was discharged from service in March 2001 for injuries he had sustained in a motor vehicle accident, which was determined to be the result of his willful misconduct so not in the line of duty.  These disabilities included left eye blindness and right eye hemianopesia.

2.  In April 2002, an administrative decision agreed that accident in service was not in the line of duty but, instead, the result of his willful misconduct based on a July 2000 Line-of-Duty Determination listing his blood-alcohol level as .213.

3.  He since has submitted additional evidence, namely, private medical records from Cape Fear Valley Medical Center where he was treated immediately following the accident pointing out there was an incorrect listing of his social security number, sex, and vehicle on these records.  Consequently, the July 2000 Line-of-Duty Determination and the April 2002 Administrative Decision concluding his accident and injuries were the result of his willful misconduct were based on inaccurate information.

4.  Thus, as there is no affirmative evidence his left eye blindness and right eye hemianopsia are in fact due to his willful misconduct, the competent and credible evidence establishes these disorders are the result of the injuries he sustained in that motor vehicle accident during his active military service.


CONCLUSION OF LAW

Resolving all reasonable doubt in his favor, the Veteran's left eye blindness and right eye hemianopesia are due to injuries he incurred in service, in the line of duty.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the interest of clarity, the Board will initially discuss whether the claim has been properly developed for appellate review.  The Board will then address the claim on its underlying merits, providing relevant VA case law, regulations and statutory provisions, the relevant factual background, and an analysis of its decision.

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist claimants in substantiating claims for VA benefits upon receipt of a complete or substantially complete application.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

To this end, VA must provide notice informing the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  

These VCAA notice requirements apply to all five elements of a service-connection claim:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Further, this notice must include information that a "downstream" disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id., at 486.  


Ideally, VCAA notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, for whatever reason it was not, or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary VCAA notice and then going back and readjudicating the claim - such as in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United States Supreme Court made clear that a reviewing court, in considering the rule of prejudicial error, is precluded from applying a mandatory presumption of prejudice rather than assessing whether, based on the facts of each case, the error was outcome determinative.  In Sanders, the Supreme Court rejected the lower Federal Circuit's framework (see Sanders v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007)) that all VA notice errors are presumptively prejudicial, in part, because it was "complex, rigid, and mandatory."  Id., at 1704.  The Supreme Court rejected the Federal Circuit's analysis because it imposed an unreasonable evidentiary burden on VA to rebut the presumption and because it required VA to demonstrate why the error was harmless, rather than requiring the appellant - as the pleading party, to show the error was harmful.  Id., at 1705-06.  The Supreme Court stated that it had "warned against courts' determining whether an error is harmless through the use of mandatory presumptions and rigid rules rather than case-specific application of judgment, based upon examination of the record."  Id., at 1704-05.  Thus, it is clear from the Supreme Court's analysis that, while the Veterans Court could conclude generally that a specific type of error is more likely to prejudice an appellant, the error must nonetheless be examined in the context of the facts of the particular case.  Id.


The Veterans Court initially held in Vazquez-Flores v. Peake, 22 Vet. App. 37, 48 (2008), that prejudicial deficiencies in the timing or content of a VCAA notice can be cured by showing the essential fairness of the adjudication will not be affected because:  (1) the defect was cured by actual knowledge on the part of the claimant ("Actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrates an awareness of what was necessary to substantiate his or her claim.") (citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person could be expected to understand from the notice what was needed; or (3) that a benefit could not have been awarded as a matter of law.  Sanders, 487 F. 3d at 889.  Additionally, consideration should be given to "whether the post-adjudicatory notice and opportunity to develop the case that is provided during the extensive administrative appellate proceedings leading to the final Board decision and final Agency adjudication of the claim ... served to render any pre-adjudicatory section 5103(a) notice error non-prejudicial."  
Vazquez-Flores, 22 Vet. App. at 46.  See also Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding the Board had erred by relying on various post-decisional documents for concluding adequate 38 U.S.C.A. § 5103(a) notice had been provided to the appellant, the Veterans Court nonetheless determined the evidence established the Veteran was afforded a meaningful opportunity to participate effectively in the adjudication of his claims, and therefore found the error harmless).

The Veterans Court further held in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), that for an increased-compensation claim, 38 U.S.C. § 5103(a) requires, at a minimum, that VA notify the claimant that, to substantiate a claim, the medical or lay evidence must show a worsening or increase in severity of the disability, and the effect that such worsening or increase has on the claimant's employment and daily life.

On appeal, however, in Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009), the Federal Circuit vacated and remanded important aspects of the Veterans Court's holding in Vazquez-Flores, as well as a related case, Schultz v. Peake, No. 03-1235, 2008 WL 2129773, at 5 (Vet. App. Mar. 7, 2008).  Significantly, the Federal Circuit concluded that "the notice described in 38 U.S.C. § 5103(a) need not be Veteran specific."  Similarly, "while a Veteran's 'daily life' evidence might in some cases lead to evidence of impairment in earning capacity, the statutory scheme does not require such evidence for proper claim adjudication."  Thus, the Federal Circuit held, "insofar as the notice described by the Veterans Court in Vazquez-Flores requires the VA to notify a Veteran of alternative diagnostic codes or potential "daily life" evidence, we vacate the judgments."  Vazquez, 2009 WL 2835434, at 10.

It since has been held that, after a notice error, such as failing to inform the appellant to submit evidence demonstrating the effect that a worsening of the disability has on employment, is found in an increased rating claim, the appellant's burden to demonstrate prejudice, at the Court (CAVC) level, does not shift to VA unless notice is not provided at all.  See Vazquez-Flores v. Shinseki, No. 05-0355, 2010 WL 4146124 (Vet. App. Oct. 22, 2010).

In this case, letters satisfying the notice requirements of 38 C.F.R. § 3.159(b)(1) were sent to the Veteran in March, September, and October 2003, April 2004, April 2005, and February 2009.  The letters informed him of the evidence required to substantiate his claim and of his and VA's respective responsibilities in obtaining this supporting evidence.  The February 2009 letter also complied with Dingess by as well discussing the "downstream" disability rating and effective date elements of his claim.  Also keep in mind that, while that February 2009 letter was not sent in the preferred sequence, i.e., prior to initially adjudicating his claim, the RO readjudicated the claim in the September 2011 SSOC, which it sent to him that same month and remailed to him in November 2011 at a different address, so the claim has been reconsidered even since providing that additional Dingess notice.  Moreover, and in any event, the Board is granting the claim, so the timing of this notice is ultimately inconsequential.  38 C.F.R. § 20.1104 (harmless error).

VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of his claim that is obtainable, and therefore appellate review may proceed without prejudicing him.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO obtained his service treatment records (STRs), Social Security Administration (SSA) records, VA treatment records, and private treatment records in support of his claim.  In addition, and at the Board's remand request, the RO/AMC arranged for a VA compensation examination in April 2010 for a medical nexus opinion concerning whether the Veteran's left eye blindness and right eye hemianopsia are the result of the injuries he sustained in the motor vehicle accident in service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006), 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  There also was supplemental comment concerning this in June 2011.  And in obtaining this necessary medical nexus opinion, there was compliance with this remand directive.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (The Veteran is entitled to compliance with a remand directive, and the Board itself commits error as a matter of law in failing to ensure compliance).  Therefore, the Board is satisfied that VA has provided all assistance required by the VCAA and that appellate review may proceed without prejudicing him.

II.  Service Connection

Service connection is granted if it is shown the Veteran suffers from disability resulting from an injury sustained or a disease contracted in the line of duty during active military service, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1153; 38 C.F.R. §§ 3.303, 3.306.

To establish entitlement to direct service connection, there must be:  (1) competent and credible evidence confirming the Veteran has the claimed disability or, at the very least, showing he has at some point since the filing of his claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or an injury; and (3) competent and credible evidence of a nexus or link between the in-service injury or disease and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).


If chronicity (i.e., permanency) of disease or injury in service is not shown, or legitimately questionable, then a showing of continuity of symptomatology following service is required to support the claim.  38 C.F.R. § 3.303(b).  See also Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  Establishing continuity of symptomatology under 38 C.F.R. § 3.303(b) is an alternative method of satisfying the second and third Shedden requirements to establish chronicity of disease or injury in service and, in turn, link the currently claimed disability to service.  See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  That is, these second and third elements can be satisfied under 38 C.F.R. § 3.303(b) by competent and credible evidence demonstrating:  (1) the condition was observed ("noted") during service, (2) symptoms of that condition continued after service, and (3) the current condition is related to those continuing symptoms.  See Savage, 10 Vet. App. at 495-97.

To establish a showing of chronic disease in service, a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic," is required.  38 C.F.R. § 3.303(b).  Subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  Id.

In-service notation of a condition does not require medical evidence where "the condition is of a type as to which a lay person's observation is competent."  Savage, 10 Vet. App. at 497.  However, although prong (3) does not require medical nexus evidence, "because it would not necessarily follow that there is a relationship between any present disability and the continuity of symptomatology demonstrated, medical evidence is required to demonstrate such a relationship unless such a relationship is one as to which a lay person's observation is competent."  Id (citations omitted).


An injury incurred during active military, naval, or air service will be deemed to have been incurred in the line of duty unless it was the result of the Veteran's willful misconduct or, for claims filed after October 31, 1990, his abuse of alcohol or drugs.  A service department finding that injury, disease or death occurred in the line of duty will be binding on VA unless it is patently inconsistent with the requirements of laws administered by VA.  See 38 U.S.C.A. § 105(a); 38 C.F.R. §§ 3.1, 3.301.

"Willful misconduct" is an act involving conscious wrongdoing or known prohibited action involving deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard of its probable consequences.  Mere technical violation of police regulations or ordinances will not per se constitute willful misconduct.  Willful misconduct will not be determinative unless it is the proximate cause of injury, disease or death.  See 38 C.F.R. § 3.1(n). 

A layperson is generally incapable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  However, lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition, (e.g., a broken leg, separated shoulder, pes planus (flat feet), varicose veins, tinnitus (ringing in the ears), etc.), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994). 
See also 38 C.F.R. § 3.159(a)(2).  A determination as to whether medical evidence is needed to demonstrate that a Veteran presently has the same condition he or she had in service, or whether lay evidence will suffice, depends on the nature of the Veteran's present condition (e.g., whether the Veteran's present condition is of a type that requires medical expertise to identify it as the same condition as that in service, or whether it can be so identified by lay observation).  Savage, 10 Vet. App. 488, 494-97.  When, for example, a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).

So medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology, but rather such issue may, depending on the facts of the particular case, be established by competent and credible lay evidence under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The determination as to whether these requirements for service connection are met is based on an analysis of all the relevant evidence of record, medical and lay, and the evaluation of its competency and credibility to determine its ultimate probative value in relation to other evidence.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Reasonable doubt concerning any matter material to the determination is resolved in the Veteran's favor.  38 C.F.R. § 3.102.

Turning now to the relevant facts.  There is no disputing the Veteran has left eye blindness and right eye hemianopsia.  His VA treatment records, private treatment records, SSA records, the April 2010 VA medical opinion, and the results of the June 2011 VA examination all confirm these diagnoses.  He therefore has established he has these claimed conditions.  Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 1332 (1997) (holding that VA compensation only may be awarded to an applicant who has disability existing on the date of application, not for past disability).


Consequently, the determinative issue is whether these disorders are attributable to his military service, as he is alleging, namely, whether they are the result of trauma sustained in the motor vehicle accident during his military service in July 2000.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").  See, too, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

The Board finds there is sufficiently probative (competent and credible) medical and other evidence of record establishing this required linkage.

Regarding in-service incurrence of relevant injury, the Veteran's military personnel and medical records confirm he sustained significant injuries in July 2000 in a motor vehicle accident.  A Line-of-Duty Determination, also in July 2000, revealed he was treated at a civilian hospital, Cape Fear Valley Medical Center, for severe traumatic brain injury and reportedly was under the influence of alcohol at the time of the accident.  His blood-alcohol level was listed as .213.  An August 2000 discharge summary noted the diagnoses of left eye blindness and right hemianopsia as a consequence of the injuries he had sustained in that accident.  The Veteran later was discharged from the military in March 2001.

Citing that July 2000 Line-of-Duty Determination, an April 2002 Administrative Decision concluded his injuries in that accident were due to his willful misconduct and, thus, not in the line of duty.  The investigation report noted that, at the time of the accident, he was under the influence of alcohol.


In order to contest that administrative determination that the motor vehicle accident in service and resultant injuries were the result of his willful misconduct, the Veteran referenced the hospital records from Cape Fear Valley Health System dated in July 2000.  These records show that, as a result of that motor vehicle accident on the morning of July 18, 2000, he sustained severe injury consisting of subdural hematoma, cerebral edema, frontal and facial fractures, large scalp laceration and reduced level of consciousness.  These medical records also list alcohol intoxication.  In previously representing the Veteran, Attorney Rhea also noted these records from Cape Fear Valley Medical Center listed an incorrect social security number, the sex of the Veteran, and a different vehicle, so they called into question the veracity of these records and any decision relying on them.

The Veteran was charged with Driving While Impaired (DWI) by the State of North Carolina.  In October 2000, he entered a plea of guilty to the charges.  However, additional evidence received during this appeal shows the State of North Carolina eventually set aside the judgment in July 2007 because he was not represented by counsel and the plea was entered before the results of the 
blood-alcohol test were given to the Court.

In further support of his claim that he was not impaired by alcohol at the time of the accident, the Veteran testified in May 2012 at his videoconference hearing that the hospital was treating five "John Doe's" at the same time he was being treating.  He also testified that he pled guilty to the DWI Charges because he was told by his First Sergeant that, in doing so, he would not receive any fines or an Article 15.

In light of the additional evidence that has since come to light, including his May 2012 videoconference hearing testimony under oath, the Board finds that he was on active duty at the time of the motor vehicle accident in July 2000 and that there is no remaining affirmative evidence of willful misconduct as cause of that accident.  Therefore, that motor vehicle accident occurred in the line of duty.  Hence, there need only be attribution of his current disability to the injuries he sustained in that accident to, in turn, warrant the granting of service connection.


His VA treatment records, private treatment records, the April 2010 VA medical opinion, and the supplemental comment in June 2011 provide this necessary cause-and-effect correlation as all of this evidence, especially in combination, attributes his current left eye blindness and right eye hemianopsia to the head and facial injuries he sustained in that July 2000 motor vehicle accident during his service.  The June 2011 examiner specifically notes that all of the Veteran's examinations after that accident show the hemifield defect in his right eye and no light perception in his left eye.  The VA examiner concluded by stating that glaucoma does not generally create hemifield defects; instead, it is generally neurological in nature.  But most importantly, there is no medical evidence contradicting this VA examiner's findings that the motor vehicle accident in service most certainly caused the Veteran's left eye blindness and right eye hemianopsia.

The Board also sees the Veteran is receiving SSA disability compensation for his right and left eye disorders.  And, while the Board is not bound by the findings of disability made by other Federal agencies, including SSA, this is competent and credible evidence in support of his claim for service connection for these disorders insofar as further establishing the existence of these disorders and their attribution to the injuries he sustained in the motor vehicle accident in service.  See Collier v. Derwinski, 1 Vet. App. 413, 417 (1991) (indicating the SSA's favorable determination, while probative evidence to be considered in a claim with VA, is not dispositive or altogether binding on VA since the agencies have different disability determination requirements).  See also Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

Accordingly, the competent and credible medical and lay evidence of record establishes the Veteran clearly has the required diagnoses of left eye blindness and right eye hemianopsia as a result of trauma he sustained during the July 2000 motor vehicle accident, which was not the result of his willful misconduct.  Therefore, service connection must be granted for this consequent disability.



ORDER

The claim of entitlement to service connection for left eye blindness and right eye hemianopsia is granted.


REMAND

Although the Board sincerely regrets the additional delay that inevitably will result from this additional remand, it is necessary to ensure there is a complete record upon which to decide the remaining claim for an initial rating higher than 10 percent for the pigmentary dispersion syndrome of the right eye with secondary glaucoma, especially in light of the grants in this decision of service connection for additional disabilities affecting both eyes, so right and left.

The first point worth noting is that, effective December 10, 2008, so during the pendency of this appeal, VA revised the schedular rating criteria for evaluating eye disorders.  See 73 Fed. Reg. 66,543-66,554 (Nov. 10, 2008); see also corrections at 74 Fed. Reg. 7,648 (Feb. 19, 2009).  The Veteran's service-connected eye disability therefore must be evaluated under both the former and revised standards, though the revised criteria only may be applied prospectively, so only as of the effective date of the change to these new criteria.  See 38 U.S.C.A. § 5110(g) (West 2002 & Supp. 2011); VAOPGCPREC 3-2000 (Apr. 10, 2000); VAOPGCPREC 7-2003 (Nov. 19, 2003).

According to 38 C.F.R. § 4.84a, Diagnostic Code (DC) 6013, glaucoma, simple, primary, noncongestive, is to be rated on impairment of visual acuity or field loss.  Otherwise, a minimum rating of 10 percent is to be assigned.

In effect since December 10, 2008, DC 6013 for glaucoma provides that open-angle glaucoma is evaluated based on its resulting visual impairment with a minimum evaluation of 10 percent assigned if continuous medication is required.  38 C.F.R. § 4.79 (2011).

Visual impairment is based on the impairment of visual acuity (excluding developmental errors of refraction), visual field, and muscle function.  38 C.F.R. § 4.75(a).  These impairments are assigned disability evaluation based on the criteria in DCs 6061-6091.  38 C.F.R. § 4.79.  Evaluation of visual acuity is based on corrected distance vision with central fixation, even if central scotoma is present.  38 C.F.R. § 4.76(b).

Evaluation of visual fields is determined based on the average concentric contraction of the visual field of each eye by measuring the remaining visual field (in degrees) at each of the eight principal meridians 45 degrees apart, adding them and dividing the sum by eight.  38 C.F.R. § 4.77(b).  The normal visual field extent at the eight principal meridians is temporally 85 degrees, down temporally 85 degrees, down 65 degrees, down nasally 50 degrees, nasally 60 degrees, up nasally 55 degrees, up 45 degrees, and up temporally 55 degrees.  38 C.F.R. § 4.76a, Table III.

Evaluation of muscle function is based on the degree of diplopia or symblepharon.  38 C.F.R. § 4.79, DCs 6090-6091. 

The other possible diagnostic codes - DC 6001 for keratitis, DC 6009 for eye injury, DC 6027 for cataracts, and DC 6034 for pterygium - are all rated based on any resulting loss of vision.

Impairment of central visual acuity is evaluated from 0 percent, i.e., noncompensable, to 100 percent based on the degree of the resulting impairment of visual acuity.  38 C.F.R. § 4.84a, DCs 6061 to 6079.  A disability rating for visual impairment is based on the best distant vision obtainable after the best correction by glasses.  38 C.F.R. § 4.75.  The percentage evaluation will be found from Table V by intersecting the horizontal row appropriate for the Snellen index for one eye and the vertical column appropriate to the Snellen index of the other eye.  38 C.F.R. § 4.83a.


A compensable disability rating of 10 percent is warranted for impairment of central visual acuity in the following situations:  (1) when vision in one eye is correctable to 20/50 and vision in the other eye is correctable to 20/40; (2) when vision in both eyes is correctable to 20/50; (3) when vision in one eye is correctable to 20/70 and vision in the other eye is correctable to 20/40; or (4) when vision in one eye is correctable to 20/100 and vision in the other eye is correctable to 20/40.  38 C.F.R. § 4.84a, DCs 6078 and 6079.  

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is not allowed.  See 38 C.F.R. § 4.14 (VA's anti-pyramiding regulation).  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate him for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993) (interpreting 38 U.S.C.A. § 1155).  However, if he has separate and distinct manifestations attributable to the same injury, they should be compensated under different diagnostic codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225, 230 (1993).

Here, the Veteran was provided VA compensation examinations in May 2003 and again in June 2011 to asses and reassess the severity of his service-connected right eye disability.  But, at the time of those examinations, service connection only was in effect for the pigmentary dispersion syndrome of his right eye with secondary glaucoma.  As a result of this decision, however, service connection now also is in effect for his right eye hemianopsia and left eye blindness, so for additional eye disability.  And it is unclear what measure of impairment this additional disability has on his visual acuity, including his visual field.

In testifying during his recent May 2012 videoconference hearing before the Board, the Veteran said that it is incorrect to say his vision is correctable to normal, 20/20.  He explained that, in actuality, he only has what amounts to 16% of normal vision, in that he only has "straight on", i.e., tunnel, vision that, while correctable to 20/20, only accounts for his "straight ahead" (or "cut") vision, so not peripheral vision.

He therefore needs to be reexamined to take into account this additional eye disability that is now service connected, including to address his hearing testimony that his peripheral vision is drastically reduced, not 20/20, if not outright nonexistent.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).

Accordingly, the claim is REMANDED for the following development and consideration: 

1.  Schedule another VA compensation examination to reassess the severity of the Veteran's now service-connected bilateral eye disability, that is, which no longer just consist of the pigmentary dispersion syndrome of his right eye with secondary glaucoma, but now also includes his right eye hemianopsia and left eye blindness.  So the examination must address all aspects of his eye disability, including its affect on his peripheral vision versus straight-ahead vision.

It therefore is essential the examiner review the claims file for the history of this disability, including as reported in this decision and remand.  All necessary diagnostic testing and evaluation should be performed.

2.  Then readjudicate the claim for an initial rating higher than 10 percent for the pigmentary dispersion syndrome of the right eye with secondary glaucoma, but in so doing also considering the additional eye disability that is now also service connected - namely, the right eye hemianopsia and left eye blindness.  

So the reevaluation of this disability must take into account the fact that service connection now is in effect for bilateral (not just unilateral) eye disability, and that the right eye also has additional disability affecting it, in particular.

If additional compensation is not granted to the Veteran's satisfaction, send him another SSOC and give him opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of his claim.

*He is advised that, if separate ratings and a different effective date are assigned for his just recently service connected right eye hemianopsia and left eye blindness, and he does not agree with the ratings and effective date assigned for this additional disability, he will need to separately appeal these "downstream" issues as, at present, he only has perfected an appeal of the rating specifically for the pigmentary dispersion syndrome of his right eye with secondary glaucoma.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement (NOD) thereafter must be timely filed to initiate appellate review of the claim concerning "downstream" issues such as the compensation level assigned for the disability and effective date). 

He has the right to submit additional evidence and argument concerning the claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


